DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2019, 5/29/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 10, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamonby US 20160059939 in view of Azarbadgen EP 2626613.
(Abstract; Figure 1) intended to be partially submerged in a body of water ([0010]), including: an inspection support bearing at least one sensor configured to be positioned facing the production line ([0037]; Figure 27a, 27b, 27c); an attaching and moving assembly configured to attach to and to move on the production line, the attaching and moving assembly being connected to the inspection support (Figure 1), attaching and moving assembly including at least two clamps configured to be selectively actuated to grip onto the production line ([0052]), each clamp delimiting a central passage having a longitudinal axis, the central passage being configured to receive the production line (Figure 3), the clamps being longitudinally movable relative to one another along the production line, the attaching and moving assembly comprising an active mechanism configured to move the clamps longitudinally relative to one another (Figures 4-6).”  Lamonby does not teach a tilting mechanism for curved configurations.
Azarbadgen teaches “the attaching and moving assembly including a tilting mechanism configured to tilt the clamps relative to one another, between a position parallel to one another and a position tilted relative to one another, the tilting mechanism comprising a flexion bar configured to pass from a straight configuration, in the parallel position of the clamps to a curved configuration in the tilted position of the clamps (Figure 1 #6; [0007], [0012]).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby. It is known in the art to utilize crawlers to inspect pipes that have curves since this allows the inspection device to inspect all aspects of the pipe. It can be seen in the prior art that Azarbadgen teaches the mechanics for a crawler to traverse bends within a pipe, and these mechanics can be used to aid the device of Lamonby to traverse curved pipes under inspection.
(Claim 2).”

	As to claim 3, Azarbadgen teaches “wherein the curve radius of the flexion bar ([0012]).” Azarbadgen does not explicitly teach the radius.
It would have been obvious to one of ordinary skill in the art to implement a “curved configuration is greater than 50m.” Altering the shape and size of a known element only involves routine skill in the art. The Azarbadgen reference teaches in [0014] that the crawler can navigate tight bends, implying that the mechanics can be adjusted to serve different pipe diameters. 

As to claim 8, Lamonby teaches “wherein the active mechanism includes at least one longitudinal jack mounted on a first clamp from among the at least two clamps, the longitudinal jack including a rod, the rod being mounted on a second clamp from among the at least two clamps (Figure 1 the walking cylinders are longitudinal jacks. As seen in Figure 6 they are located between the clamps and extend to aid in movement).” Lamonby does not teach the flexion bar
Azarbadgen teaches “deployable parallel to the flexion bar in the straight configuration ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby.

As to claim 9, Lamonby teaches “wherein the active mechanism includes a first longitudinal jack mounted on the first side of the clamps, and a second longitudinal jack, (Figures 4-6. Although a triangular cross-section is not defined by Lamonby, this limitations pertain to design choice. One of ordinary skill in the art has the ability to rearrange known elements).”
Azarbadgen teaches “the flexion bar ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby.

As to claim 10, Lamonby teaches “wherein the longitudinal jack comprises a cylinder articulated on the first clamp, the rod being articulated on the second clamp (Figure 6).”

As to claim 11, Lamonby teaches “A fluid exploitation installation in a body of water, including: a production line deployed in the body of water ([0010]), a device according to claim 1, attached to the production line by the clamps of the attaching and moving assembly (Figure 1).” Lamonby does not teach a curved region or a flexion bar.
Azarbadgen teaches “the production line having at least one curved region; the device being movable on the production line in the curved region ([0012], [0017]), by passage of the flexion bar from its straight configuration to its curved configuration (Claim 2).”

As to claim 12, Lamonby teaches “wherein the production line is a flexible fluid transport pipe, a rigid fluid transport pipe, an umbilical or a cable ([0003]).”

(Abstract; [0037]), the method comprising: attaching a device according to claim 1, onto the production line by the attaching and moving assembly (Figure 1); movement of the device along the production line by movement of the clamps of the attaching and moving assembly, inspecting the production line sing the or each sensor (Figures 4 to 6; [0037]).” Lamonby is silent regarding inspecting a curved region.
Azarbadgen teaches “the production line having a curved region ([0017]), the movement of the device comprising the passage of the curved region by rotation of the clamps relative to one another between their parallel position and their tilted position, the rotation of the clamps comprising the deformation of the flexion bar from the straight configuration to the curved configuration ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby. It is known in the art to utilize crawlers to inspect pipes that have curves since this allows the inspection device to inspect all aspects of the pipe. It can be seen in the prior art that Azarbadgen teaches the mechanics for a crawler to traverse bends within a pipe, and these mechanics can be used to aid the device of Lamonby to traverse curved pipes under inspection.

As to claim 14, Lamonby teaches “The method according to claim 13, wherein the movement of the device comprises: attaching a second clamp relative to the production line; releasing a first clamp onto the production line, the first clamp being mobile jointly with the inspection support; moving the second clamp away from the first clamp to raise the first clamp and the inspection support jointly relative to the production line; attaching the first clamp to the (Figure 4-6).”

As to claim 15, Lamonby teaches “wherein inspecting the production line comprises the radial movement of the sensor on the inspection support between a retracted idle position and a position deployed applied on the production line ([0013]; [0030]; [0165]).”


Claims 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamonby US 20160059939 in view of Azarbadgen EP 2626613 and in further view of Hapstack US 5018451.
As to claim 4, Azarbadgen teaches “wherein the tilting mechanism” and “the flexion bar” in [0012] and claim 2.
Hapstack teaches “comprises a jacket movable jointly with a first clamp from among the at least two clamps, the flexion bar being movable jointly with a second clamp from among the at least two clamps, the flexion bar being mounted translatable in the jacket, between a position inserted in the jacket and a position removed from the jacket (Figure 2 shows a jacket connected to #132 that can receive cylinders #114. These can also pivot based on the curvature of the pipe).”

As to claim 5, Hapstack teaches “wherein the inspection support is movable jointly with the first clamp and with the jacket (Figure 2).”

As to claim 6, Hapstack teaches “wherein the jacket defines a housing for receiving the flexion bar, the flexion bar comprising a head guiding the movement of the flexion bar in the jacket, with a cross-section complementary to the receiving housing of the jacket (Figure 2 shows #114 pivot about a head which aids in the rotation of the cylinder to adjust to the curvature of the pipe)

As to claim 7, Hapstack teaches “wherein the flexion bar includes a rod, the jacket defining a housing receiving the flexion bar, with a section larger than that of the rod, the jacket including a guide sleeve of the rod, with a cross-section complementary to that of the rod (Figure 2 shows that the cylinders are received in jacket sleeves).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARUN SINHA/Primary Examiner, Art Unit 2863